Citation Nr: 0706471	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for osteoarthritis of 
the left knee. 

3.  Entitlement to service connection for osteoarthritis of 
the right knee, to include as secondary to his left knee 
disability.

4.  Entitlement to a temporary total disability rating based 
on convalescence following left knee surgery.


REPRESENTATION

Appellant represented by:	Carol Avard - Private Attorney 


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 2002, June 2003, and March 2004 rating 
decisions.

Since a determination of a temporary total rating rests on 
the determination of whether the veteran's left knee 
disability is related to service, resolution of this matter 
must be deferred until the claim regarding the veteran's left 
knee claim is decided.  The veteran also has a claim pending 
for entitlement to service connection for osteoarthritis of 
the right knee, both as directly related to service and as 
secondary to his left knee disability.  As this claim also 
rests on the determination of whether the veteran's left knee 
disability is related to service, resolution of this matter 
must also be deferred pending resolution of the veteran's 
left knee claim.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence fails to show that the veteran has occupational 
and social impairment, with deficiencies in most areas.




CONCLUSION OF LAW

Criteria for a disability rating for greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's service-connected PTSD is currently assigned a 
50 percent rating under 38 C.F.R. § 4.130, DC 9411.  A 50 
percent rating is assigned for PTSD when a veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The veteran asserts that his PTSD related symptomatology is 
more severe than it is currently rated.  However, while the 
veteran is clearly impacted by the symptoms of his PTSD, the 
medical evidence fails to show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

In May 1999, a VA treatment note indicated that the veteran's 
primary compliant was depression (which may have been largely 
attributable to the death of his wife a year earlier).  

A private psychologist, Dr. Barbato, examined the veteran in 
July 2000, and indicated that the physical energy and 
strength needed to be a butcher was diminishing on account of 
the veteran's disabilities, thereby reducing his ability to 
maintain employment.  However, Dr. Barbato did not address 
whether it was the veteran's psychiatric or orthopedic 
disabilities that were truly responsible for the reduced 
employment.  The veteran did not have any suicidal or 
homicidal ideations, nor did he have any psychotic symptoms.  
Dr. Barbato found the veteran to be oriented to person, 
place, and time, although she commented that MMPI-2 testing 
indicated that the veteran's PTSD interfered with his ability 
to accomplish his activities of daily living.  Nevertheless, 
Dr. Barbato indicated that the veteran was learning 
strategies to deal with his PTSD symptomatology and was 
motivated to regain as much functioning as possible.  

In November 2001, the veteran underwent a VA examination, 
where it was noted that he continued working, but avoided 
contact with co-workers.  The veteran indicated that he was 
lonely and stated that he avoided relationships that might 
cause him pain or arouse disturbing feelings.  The veteran's 
thought processes were logical and coherent and there were no 
signs of delusions or bizarre ideation.  The examiner 
indicated that the veteran demonstrated mild to moderate 
symptoms of PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 55.

In June 2002, the veteran was evaluated by Dr. Machlin, who 
indicated that the veteran had nightmares and was generally 
irritable and anxious with panic attacks.    The veteran 
indicated that he maintained contact with his college-aged 
son.  It was noted that the veteran had settled in Florida 
after the death of his second wife, and he had a few good 
friends and had gone to a couple of veterans' reunions.  The 
veteran indicated that he had been working as a butcher for 
four years, but he was finding the work more difficult due to 
his knee pain.  The veteran was casually groomed and made 
good eye contact.  His mood was somewhat depressed, and his 
attitude was a little diminished, but he had no suicidal or 
homicidal ideations, and no delusions or hallucinations.  The 
veteran's judgment was good and his insight was fair.  Dr. 
Machlin assigned a GAF of 55.  At a follow-up treatment 
session, the veteran indicated that he would like to become 
more social, and get out and do more things.  Dr. Machlin was 
also provided with a form identifying the criteria for 100 
percent, 70 percent, and 50 percent ratings for PTSD, and he 
checked a box next to the criteria for a 70 percent rating, 
indicating that he believed that the veteran met the 
criteria.  However, Dr. Machlin failed to provide any 
rationale for his conclusion.

VA outpatient treatment records from 2002 show that the 
veteran worked fulltime as a butcher.  They also show that 
the veteran had joined several veterans' organizations and 
was finding social interaction at these gathering of 
veterans.  The veteran attended a wedding in October 2002, 
and he indicated that he had begun to befriend other 
veterans.  The veteran was assigned a GAF of 57 in October 
2002.  A VA doctor in January 2003 found that symptoms of 
PTSD were present, but were contained by the veteran's 
efforts and by medication.  In May 2003, the veteran 
indicated that he had a difficult time trusting people, but 
he did admit to having a few friends who were veterans.  The 
veteran's alcohol intake was in remission and had been for 
more than 5 months at that point.  The doctor noted that the 
veteran was well dressed and groomed; and he was polite, 
cooperative, oriented and aware.  The veteran's judgment was 
sound, his affect was full, and his mood was level.   In 
November 2003, the veteran indicated that he had joined a gym 
in order to help rehabilitate his knee following surgery.  In 
February 2004, the veteran was upbeat after a group session, 
noting that the sessions do him a lot of good.  The veteran's 
judgment was sound, and his thinking was reality based and 
focused on relevant issues of daily living.  

The veteran's GAF score dipped slightly to 50 at a May 2004 
examination, but in August 2004 it was noted that the veteran 
had made moderate progress towards his goal of reducing his 
anger.  The veteran noted that he had been angry about a 
hurricane knocking out his power, but he had been able to 
control it.  In November 2004, the veteran indicated that he 
was alone much of the time, but was not bothered by it.  
Nevertheless, the veteran indicated in March 2005 that he was 
dating a widow who made him comfortable.  The veteran's 
thinking was reality based and focused on activities of daily 
living; his judgment was sound and he was oriented and aware.  
He was assessed with a GAF of 56.

In February 2005, the veteran underwent another VA 
examination where he complained of worsening anger, 
depression, and frustration, as his life became more 
isolated.  The examiner asserted that no problems were 
related that would affect the veteran's activities of daily 
living.  The veteran reported that he does not like crowds, 
and shops at off times to avoid them.  The veteran also 
reported nightmares twice monthly.  The examiner indicated 
that the veteran's participation in group therapy had been a 
major basis for his improvement in coping, and the veteran 
indicated that the veterans in his group sessions provided 
him with camaraderie.  The veteran's perceptual functioning 
was intact, and the veteran was alert and oriented.  His 
cognitive abilities were also within normal limits.  The 
examiner indicated that the veteran had moderate to severe 
problems with depressed mood and obsessional thoughts. He 
often appeared to be near panic, and he avoided social 
contact and stressful circumstances.  The examiner opined 
that the veteran's symptoms had increased moderately in the 
past several years due to unemployment and increased 
isolation.  The veteran was assigned a GAF of 50.

During the course of the veteran's appeal, the veteran has 
been assigned GAF scores between 50 and 57.  A rating between 
41 and 50 is assigned when an individual presents either 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting); or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job); while a rating between 51 and 
60 is assigned when an individual presents either moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks); or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  

While the veteran's GAF score temporarily decreased at his VA 
examination in February 2005, it returned to the level it had 
been at (mid-50s) for the majority of his appeal at his most 
recent treatment session in March 2005, which is 
representative of moderate symptoms. 

The evidence clearly demonstrates that the veteran's PTSD has 
had an adverse effect on his life.  Nevertheless, the 
evidence fails to show that a rating in excess of 50 percent 
is warranted.  While the veteran ceased working several years 
earlier, this appears to be largely due to his knee 
disabilities, as the veteran indicated that the reason for 
stopping was knee surgery; and his knees bothered him because 
his job as a butcher required standing all day.  Following 
his knee replacement, the veteran has relied on VA benefits 
and social security disability, but the evidence fails to 
show that the veteran has sought additional employment.  The 
veteran was also encouraged to start volunteering by a VA 
doctor.  

While the veteran has been noted to spend a considerable 
amount of time by himself, he has been able to make friends 
during the course of his appeal, and he has begun to date 
again.  

Even if the veteran has some work deficiencies, he has not 
shown deficiencies in family relations, judgment, thinking, 
or mood.  VA treatment records have repeatedly shown the 
veteran to have sound judgment; his second wife passed away, 
but the veteran is dating again; and his thinking has 
repeatedly been found to be normal.  While the veteran has 
displayed some of the PTSD symptoms that would be shown by a 
more disabled veteran (such as panic and depression), his 
overall disability picture is best reflected by the 50 
percent rating that is currently assigned.  See 38 C.F.R. 
§ 4.7.  Additionally, the majority of the GAF scores 
assigned, including the GAF score assigned at the most recent 
VA treatment session, show moderate PTSD symptoms.  As such, 
the evidence fails to demonstrate that the veteran's PTSD is 
more severe than it is currently rated, and the veteran's 
claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in January 2005.  By this, and by previous 
letter, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 50 percent for PTSD is denied.


REMAND

The veteran asserts that the osteoarthritis in his left knee 
is the result of his time as a helicopter crew chief during 
the Vietnam War.  The veteran indicated that while in-
service, he was involved in three helicopter crashes and 
numerous hard landings, which he believes caused the onset of 
his knee condition.

The veteran indicated that he served as a helicopter crew 
chief in Medium Marine Helicopter Squadrons, HMM-165 and HMM-
163, and he submitted a flight log recording his numerous 
helicopter missions in the Republic of Vietnam (including 
coming under fire on many occasions), as well as several 
reports of commendations and medals he was awarded.  However, 
the veteran's claims file is void of any evidence documenting 
helicopter crashes involving the veteran.  

Service medical records fail to show any complaints of, or 
treatment for, knee problems and it is observed that several 
years after service, the veteran was involved in an accident, 
which eventually resulted in a left knee meniscectomy.  He 
subsequently developed arthritis and underwent a total knee 
arthroplasty in 2003.  

The veteran's private doctor, Darrick T. Saunders, offered an 
opinion that appears to link current disability to service, 
but the rationale is confusing.  As such, additional 
development is necessary in order to make a decision on this 
claim, and a remand is therefore necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service personnel 
records as would show the veteran's unit 
of assignment while in Vietnam.  

2.  Contact the veteran and request more 
specific dates (preferably within a 3 
month window), for each of the three 
helicopter crashes he reported.  

3.  After obtaining any response from the 
veteran, contact the Marine Corps 
Historical Society, or other appropriate 
entity, for verification of the claimed 
crashes, or in any case to ascertain 
whether any of the CH-46 helicopters 
assigned to the veteran's unit(s) in 
Vietnam crashed during the veteran's 
service with that/those unit(s).  

4.  When the development requested has 
been completed, schedule the veteran for 
VA examination.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  Thereafter, 
the examiner should offer an opinion as to 
whether the veteran's left knee disability 
is as likely as not (50 percent 
probability) a result of events in 
service, including helicopter crashes or 
hard helicopter landings.  

In making the findings, the examiner 
should specifically discuss the finding of 
normal lower extremities on the veteran's 
separation physical, and the veteran's 
left knee meniscectomy several years after 
service.

5.  Once all the development has been 
completed, the claims for service 
connection and a temporary total rating 
should be readjudicated.  If any of the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond before returning 
the record to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


